On Rehearing.
Howell, J.
The error which the plaintiffs’ counsel make is in considering the bill of lading in this case as plaintiffs title to a special ownership of the property, and that the latter have a privilege for advances on the crop, of which the property seized was a part.
They can not hold both positions at the same time, that of owner and a creditor with privilege. They do not claim however as owners but as creditors with a privilege for advances, and we think the record shows that they had no privilege for the debt, which existed at the date of the seizure, and that the shipment was made without speciaL instructions. They are merely the factors of the owner, with power to sell, and having no privilege and no special instructions, their possession of the bill of lading gave them only the possession and control necessary to make the sale, and until that was made, or special instructions had effect, their possession was, in law, the possession of the owner, whose creditors could seize the property subject, of course,, to any preierence in favor of all parties, having a preference on the-proceeds.
We can not assent to the proposition that the receipt by the factor or commission merchant, of a bill of lading in the ordinary course of business between planter and factor, without the existence of some *25special privilege or effective instructions, will give the factor such control of the property shipped.as to exempt it from the pursuit of the planters first creditor’s.
The cases of Felter v. Field, 1 An. 83, and Delgado v. Wilbur, 25 An. 82, do not apply to this case.
It is therefore ordered that our former decree herein remain undisturbed.